UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7488



WAYNE THOMAS JOHNSON,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA PRISONER LEGAL SERVICES, INCOR-
PORATED; NORTH CAROLINA DEPARTMENT OF CORREC-
TIONS, Board Members,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-508-CT)


Submitted:   December 20, 2001            Decided:   January 11, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Thomas Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne T. Johnson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    Johnson v. North Carolina Prisoner Legal

Servs., Inc., No. CA-01-508-CT (E.D.N.C. Aug. 21, 2001).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2